Title: From Benjamin Franklin to John Canton, 24 November 1760
From: Franklin, Benjamin
To: Canton, John


          
            Monday morning, Nov. 24. [1760]
          
          Mr. Franklin’s Compliments to Mr. Canton, and is sorry to find that he cannot have the Pleasure of waiting on him this Evening, being oblig’d to attend a Committee at the Society of Arts; but as he expects to see Mr. Canton on Thursday at the Royal Society; some other Evening convenient to Mr. Canton may then be agreed on.
        